DETAILED ACTION
This Office Action is in response to Applicants Application filed on July 14, 2020.  Claims 1-15 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the acronym API needs to be spelled out before use.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Svede et al (hereinafter, “Svede”, U.S. Pub. No. 2021/0392131) in view of Yang (U.S. Pub. No. 2021/0337023).
As per claim 1
non-transitory data storage device storing instructions that when executed by the electronic processing device, result in (paragraph 0102): 
receiving, from a first remote device operated by a first user and at the API layer, first user login credentials (paragraphs 0029 and 0039; Svede discloses providing an interface for making authentication request to source system application programming interface for a username/password);
authenticating, by the electronic processing device, the first user login credentials (paragraphs 0039 and 0040; Svede discloses authenticating the username and password); 
providing, by the electronic processing device and to the first remote device, and in response to the authenticating of the first user login credentials, a first interface (paragraphs 0029 and 0039; Svede discloses providing an interface for making authentication request to source system application programming interface for a username/password); 
receiving, from the first remote device and via the first interface, data defining a first user profile record, the first user profile record comprising (i) information identifying the first user and (ii) information defining at least one access right granted by the first user to at least one authorized user (paragraphs 0039 and 0040; Svede discloses authenticating the username and password);
receiving, from a second remote device operated by a second user and at the API layer, second user login credentials (paragraph 0043; Svede discloses receiving access credentials from a user); 
authenticating, by the electronic processing device, the second user login credentials paragraph 0044; Svede discloses authenticating the user credentials); 
verifying, by the electronic processing device, that the at least one authorized user comprises the second user (paragraph 0044; Svede discloses verifying the user credentials); 
providing, by the electronic processing device and to the second remote device, and in response to the authenticating of the second user login credentials and the verifying that the at least one authorized user comprises the second user, a second interface (paragraph 0043; Svede discloses receiving access credentials from a user); 
receiving, by the electronic processing device and via one of the first and second interfaces, a request to execute an external application service (paragraph 0042; Svede discloses executing a client application for geo-tracking); 
identifying, by the electronic processing device, instructions defining the external application service (paragraph 0042; Svede discloses instructions for executing the geo-tracking client application); and 
providing, by the electronic processing device and via the one of the first and second interfaces, the external application service output (paragraph 0042 and 0043; Svede discloses providing he user data information via the application programming interface).
However, Svede does not explicitly disclose:
a blockchain application server defining an API layer and comprising an electronic processing device; and
 a non-transitory data storage device in communication with the blockchain application server;
providing, from the API layer and to a blockchain system, an indication of the data defining the first user profile record;
executing, by the electronic processing device, the instructions defining the external application service, wherein the executing comprises selectively accessing data stored by the blockchain system and results in a definition of an external application service output.
Yang discloses systems and methods of providing ledger as service comprising:
a blockchain application server defining an API layer and comprising an electronic processing device (paragraphs 0091 and 0109; Yang discloses a blockchain cloud service gateway with an application programming interface); and
 a non-transitory data storage device in communication with the blockchain application server (paragraphs 0091 and 0356);
providing, from the API layer and to a blockchain system, an indication of the data defining the first user profile record (paragraphs 0099);
executing, by the electronic processing device, the instructions defining the external application service, wherein the executing comprises selectively accessing data stored by the blockchain system and results in a definition of an external application service output (paragraph 0100).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Svede by incorporating or implementing a blockchain network for the purpose of coordinating business through a shared ledger in order to reduce the time, cost and risk associated with private information and processing while improving trust and visibility.
2, Svede discloses wherein the identifying of the instructions defining the external application service comprises:
identifying an external entity corresponding to the external application service (paragraphs 0042 and 0043); 
querying the external entity utilizing information stored in relation to at least one of the first and second user (paragraphs 0042 and 0043; and
receiving, from the external entity and in response to the querying, an indication that the external application service is authorized to be executed (paragraphs 0042 and 0043).
As per claim 3, Svede discloses wherein the instructions, when executed by the electronic processing device, further result in:
providing, from the API layer, an indication of the authentication of the first user login credentials (paragraphs 0029 and 0039). 
However, Svede does not explicitly disclose:
blockchain system.
Yang discloses systems and methods of providing ledger as service comprising:
 blockchain system (paragraphs 0091 and 0109).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Svede by incorporating or implementing a blockchain network for the purpose of coordinating business through a shared ledger in order to reduce the time, cost and risk associated with private information and processing while improving trust and visibility.
As per claim 4
providing, from the API layer, an indication of at least one of the authentication of the second user login credentials and the verification that the at least one authorized user comprises the second user (paragraph 0043).
Yang discloses systems and methods of providing ledger as service comprising:
 blockchain system (paragraphs 0091 and 0109).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Svede by incorporating or implementing a blockchain network for the purpose of coordinating business through a shared ledger in order to reduce the time, cost and risk associated with private information and processing while improving trust and visibility.
As per claim 5, Svede discloses wherein the instructions, when executed by the electronic processing device, further result in:
providing, from the API layer, an indication of the external application service output (paragraph 0042).
Yang discloses systems and methods of providing ledger as service comprising:
 blockchain system (paragraphs 0091 and 0109).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Svede by incorporating or implementing a blockchain network for the purpose of coordinating business through a shared ledger in order to reduce the time, cost and risk associated with private information and processing while improving trust and visibility.
As per claim 6
providing, via the second interface and to the second remote device, and by accessing the blockchain system, at least a portion of the first user profile record (paragraphs 0029 and 0039.
As per claim 7, Svede discloses:
wherein the first user login credentials are provided via a smart card storing information identifying the first user (paragraphs 0029 and 0039).
As per claim 8, Svede discloses:
wherein communications between the system and the remote devices are brokered by a web application layer comprising at least one web server (paragraph 0038).
As per claim 15, Svede discloses the invention substantially as claims discussed above. However, Svede does not explicitly disclose:
wherein the blockchain system is accessible only through the API layer of the blockchain application server. 
Yang discloses systems and methods of providing ledger as service comprising:
 wherein the blockchain system is accessible only through the API layer of the blockchain application server (paragraphs 0091 and 0109).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Svede by incorporating or implementing a blockchain network for the purpose of coordinating business through a shared ledger in order to reduce the time, cost and risk associated with private information and processing while improving trust and visibility.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ltj
February 17, 2022